Citation Nr: 1520363	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-44 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center 
in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) education benefits, in an amount to be determined, to include whether the request for a waiver was timely and whether the debt was properly created.


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to June 1967.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decision letters of the VA Regional Office (RO) and Education Center in Atlanta, Georgia.

In May 2014, the Board remanded this issue in order to provide the appellant with a Travel Board hearing before the undersigned in Winston Salem, North Carolina.

The record before the Board consists of a paper claims file as well as the paperless claims files, Virtual VA and the Veterans Benefits Management System (VBMS).  Future consideration of this appellant's case should include consideration of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he should be granted a waiver of the debt incurred from overpayment created when he withdrew from his classes at Fayetteville Technical Community College due to severe health problems.  The appellant and his father, the Veteran, have testified that they were not immediately notified of the existence of the debt due to the appellant's poor health and unstable housing situation, and were unable to submit a request for a waiver within 180 days of the initial notification from VA.

The threshold question in any claim concerning a request for a waiver of debt from overpayment is whether the waiver request was timely filed.  Under the applicable criteria, a request for waiver of an indebtedness made after April 1, 1983 (other than loan guaranty) shall only be considered if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b) (2014).  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 C.F.R. § 1.963(b)(2).

The record shows that the appellant was notified in March 2007 that his educational benefits were stopped in December 2006 because VA had received school notification that the appellant's progress had not been satisfactory, and that this had created an overpayment that must be repaid.  The letter indicated that the Debt Management Center would contact the appellant regarding the amount of the debt and how to repay it.  The appellant was provided notice of his appellate rights.  There is, however, no evidence of record showing any correspondence from the Debt Management Center until April 2009.  

The April 2009 correspondence stated that the appellant had previously been contacted in March 2003 and May 2007, but this correspondence is not of record.  The April 2009 correspondence also contained a Decision on Waiver Indebtedness which stated that the appellant had incurred debt increases in 2007 totalling $2,493, which was to be added on to an initial debt from 2003 of $5,186.66, but there are absolutely no documents of record pertaining to this initial debt from 2003, including how the initial debt was calculated and whether the appellant was notified of this debt.

The Board further notes that the June 2010 statement of the case does not properly address the issue of the entire debt currently being contested by the appellant.  The statement of the case refers only to a debt that was created in 2002 and 2003.  It does not include any debts incurred in 2006 and 2007.  Additionally, the statement of the case includes only the regulations pertaining to time limits for awards of educational assistance, and not for those pertaining to waiver of indebtedness.

The Board therefore finds that the current record is incomplete, and thorough and proper documentation must be added to the record before the issue can be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Send to the appellant a statement of the case that is accurately inclusive of the entire debt that he is contesting, which includes debt incurred in 2002-2003 and 2006-2007.  The statement of the case should also include all relevant regulations, including those pertaining to waivers of indebtedness.

2.  Locate and associate with the claims file any temporary folders that are being maintained at the RO or the Debt Management Center on behalf of the appellant.

3.  Contact the Debt Management Center and request that they provide copies of all notification sent to the appellant regarding the calculation and repayment of the debt incurred in 2002-2003 and 2006-2007.  This must include verification of the date of dispatch of the notice, a print-out of the screen from the Centralized Accounts Receivable Online System (CAROLS), a statement that explains the details of the screen, a copy of the type of letter sent to the appellant, and a copy of any correspondence received from the appellant in response to the notice of indebtedness and the right to request a waiver.  See OF Bulletin 99.GC1.04 (May 14, 1999).

If any notice of overpayment issued to the appellant cannot be located, the Debt Management Center must provide documentation of what form letters were sent to the appellant and their dates.

4.  Thereafter, the AOJ must readjudicate the issue of whether the appellant's request for a waiver is timely.  If there is insufficient evidence to indicate that the appellant's request for a waiver was not timely, the AOJ must separately adjudicate the questions of whether the debt was properly created and entitlement to waiver of recovery of the overpayment.  If waiver of the debt is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




